Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 - 13, filed 12/17/2020, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 10/16/2020 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Balasubramanian (U.S. No. 2017/0152044 A1) and Ufford et al. (U.S. No. 2007/0050271 A1) which teach the claimed invention however fail to disclose the limitations of “…determine a first redistribution of contents of at least some of the passenger luggage storage bins in the aircraft to improve the balance state responsive to the processor determining that the distribution of the passenger luggage storage bin weights is not balanced, and wherein determining the first redistribution includes identifying that moving a first item from a first passenger luggage storage bin to a second passenger luggage storage bin improves the balance state; and display instructions at the main display, wherein the instructions include an instruction to move the first item from the first passenger luggage storage bin to the in combination with all the remaining limitations as required by the independent claims 1, 11 and 19.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 12/17/2020 pp. 9 – 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Savian et al. (U.S. 2019/0005441 A1): teaches baggage management system comprising display member 16 that can describe the status of each bin such as “the bag is positioned on its back and should be placed on its side”, or “the bag is in the wrong bin”.  However, Savian does not explicitly teach displaying instructions at the main display, wherein the instructions include an instruction to move the first item from the first passenger luggage storage bin to the second passenger luggage storage bin in order to balance the aircraft as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861